      Case 1:16-cv-00013-KBJ-RMM Document 155 Filed 10/12/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
RYAN W. ZIMMERMAN et al.,                        )
                                                 )
Plaintiffs,                                      )
                                                 )
v.                                               ) Civil Case Number 16-00013 (KBJ/RMM)
                                                 )
AL JAZEERA AMERICA, LLC et al.,                  )
                                                 )
Defendants.                                      )
                                                 )

                                             ORDER

        The Amended Scheduling Order Governing Discovery (“Scheduling Order”) [ECF No.

129] sets deadlines pertinent to expert discovery and the identification of trial witnesses on dates

between October 12, 2018 and December 21, 2018. Defendants seek a thirty-day enlargement of

those deadlines and assert that the pendency of several discovery motions, the resolution of

which may lead to the production of additional discovery, provides good cause to grant such an

extension. See Defs.’ Emergency Mot. to Modify the Am. Scheduling Order Governing Disc.,

ECF No. 152. Plaintiffs partially oppose that motion, and propose that the pertinent deadlines be

extended by only fourteen days. See Pls.’ Partial Opp’n to Defs.’ Emergency Mot. to Modify the

Am. Scheduling Order Governing Disc., ECF No. 154.

        The deadlines that Defendants seek to extend originally were set for dates after the

conclusion of fact discovery. See Scheduling Order at 1–2. However, the Court recently

extended the period for conducting certain depositions through October 31, 2018 — after the

current deadline for the identification of expert witnesses. Further, fact discovery is unlikely to

be truly complete until the pending discovery motions have been resolved. Therefore, the Court

will extend the deadline for identifying opening expert witnesses to November 7, 2018, and will
     Case 1:16-cv-00013-KBJ-RMM Document 155 Filed 10/12/18 Page 2 of 3



stay the remaining deadlines related to expert discovery pending resolution of the pending

discovery motions. If the Court’s resolution of any pending discovery motion requires either

party to produce additional discovery, the parties may supplement their expert witness list to add

witnesses whose testimony will be germane to topics addressed in those supplemental

productions.

       The Court will also extend the deadline for exchanging a preliminary list of trial

witnesses by two weeks, to November 16, 2018. If the Court’s resolution of any pending

discovery motion requires either party to produce additional discovery, the parties may

supplement their preliminary trial witness list to add witnesses whose testimony will be germane

to topics addressed in those supplemental productions.

       For the foregoing reasons, the Court hereby GRANTS-IN-PART Defendants’

Emergency Motion to Modify the Amended Scheduling Order Governing Discovery [ECF No.

152] and ORDERS that the Amended Scheduling Order [ECF No. 129], as amended by Minute

Order dated October 5, 2018, is hereby further modified as follows:

               Event                                                Date

Completion of fact discovery (excluding                     October 12, 2018
depositions in Doha, Qatar and fact discovery
subject to a motion to compel or motion for
protective order filed on or before this date)

Identification of opening expert witnesses                  November 7, 2018

Exchange of preliminary list of trial witnesses (any        November 16, 2018
fact witness disclosed on this list who has not already
been deposed can be deposed within 30 days following
this witness designation)

Exchange of opening expert reports and production           Stayed pending resolution
of all materials relied upon by experts                     of discovery motions
      Case 1:16-cv-00013-KBJ-RMM Document 155 Filed 10/12/18 Page 3 of 3



               Event                                           Date

Identification of rebuttal expert witnesses             Stayed pending resolution
                                                        of discovery motions

Exchange of rebuttal expert reports and production      Stayed pending resolution
of all materials relied upon in rebuttal expert         of discovery motions
reports and not produced previously by the parties

Completion of expert discovery, including expert        Stayed pending resolution
depositions                                             of discovery motions



                       SO ORDERED this 12th day of October, 2018.




                                      ROBIN M. MERIWEATHER
                                      UNITED STATES MAGISTRATE JUDGE
	
